MEMORANDUM DECISION
Wayne K. Clark, now known as Keydee Shakur, was originally indicted in separate cases in January of 1995 and in June of 1995. On August 10, 1995, he entered guilty pleas to four of the eighteen charges of robbery which had been lodged against him. The balance of the charges were dismissed as a part of a plea bargain.
Each year since 1995, Mr. Shakur has filed documents trying to change his status of incarceration. His most recent filing was a set of motions seeking modification of his sentence and treatment-in-lieu of conviction. The trial court overruled the motions.
Mr. Shakur has pursued an appeal of the trial court's ruling, assigning two errors for our consideration:
First Assignment of Error
  TRIAL COURT ERRED IN DENYING APPELLANT'S MOTION FOR CONDITIONAL PROBATION FOR DRUG TREATMENT THAT WAS PREDICATED, IN PART, UPON THE TRIAL COURT FAILING THE MANDATE PURSUANT TO O.R.C. 2951.04(A) TO INFORM APPELLANT OF HIS RIGHT TO REQUEST CONDITIONAL PROBATION.
Second Assignment of Error
  THE TRIAL COURT ABUSED ITS DISCRETION TO THE PREJUDICE OF THE APPELLANT IN DISMISSING APPELLANT'S MOTION FOR CONDITIONAL PROBATION FOR DRUG TREATMENT THAT WAS PREDICATED, IN LARGE PART, UPON THE COURT'S FAILURE TO ORIGINALLY (1) NOTIFY THE APPELLANT OF HIS RIGHT TO REQUEST CONDITIONAL PROBATION FOR THE PURPOSE OF TREATMENT AND REHABILITATION AND; (2) HOLD THE MANDATORY HEARING PURSUANT TO ORC 2951.04(B), WITHOUT FIRST HOLDING THE MANDATORY HEARING REQUIRED BY ORC 2951.04(B).
Mr. Shakur is not eligible for the relief he seeks. Treatment-in-lieu of conviction is only available prior to judgment and sentencing. He was found guilty and sentenced over four years ago.
Both assignments of error are overruled. The judgment of the trial court is affirmed.
Judgment affirmed.
BRYANT and PETREE, JJ., concur.